Citation Nr: 0411950	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-15 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether the reduction of the schedular disability rating 
assigned for the service-connected residuals of a fracture of 
the left elbow from 20 percent to 10 percent, effective 
March 1, 2002, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active military service from July to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating reduction action by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The residuals of a fracture of the left elbow were rated 
10 percent disabling from November 1972, and 20 percent 
disabling from April 1998.  

2.  A VA examination in August 2001 demonstrated that the 
veteran's left elbow disability was no longer productive of 
any significant functional impairment.  

3.  In September 2001, the RO proposed to reduce the 
evaluation for the left elbow disability to 10 percent; it 
informed the veteran of its proposal by letter in September 
2001 and afforded him a period of 60 days in which to submit 
evidence indicating that the evaluation should not be 
reduced.

4.  The veteran submitted no evidence in response to the 
September 2001 letter.

5.  In the December 2001 rating decision on appeal, the RO 
reduced the schedular disability rating for the service-
connected left elbow disability to 10 percent, effective 
March 1, 2001.  




CONCLUSION OF LAW

The reduction of the schedular disability rating assigned for 
the service-connected residuals of a fracture of the left 
elbow from 20 percent to 10 percent, effective March 1, 2002, 
was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344(c), 4.1, 4.7, 4.59, 4.71a, Diagnostic Code 
5207 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim seeking restoration of the 
former 20 percent rating, the information he should provide 
to enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated January 23, 2001.  In that 
letter, the RO specifically asked the appellant to inform the 
RO of any additional evidence or information which he thought 
would support his claim, so that the RO could attempt to 
obtain this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claim and requested to submit such evidence or provide 
the information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Moreover, the appellant has been accorded a thorough and 
complete VA examination, and neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim.  The Board is also unaware of any such 
outstanding evidence or information.  It is true that the 
appellant's representative had requested another VA 
examination of the appellant because the last VA examiner in 
August 2001 had allegedly expressed opinionated, sarcastic 
and derogatory comments concerning the appellant's 
personality and medical history.  The Board finds the 
representative's complaints to be somewhat exaggerated and 
also finds the report of the August 2001 VA examination of 
the appellant to be complete and comprehensive in all 
respects and fully adequate for rating purposes.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that in Pelegrini the U.S. Court of 
Appeals for Veterans Claims (Court) held that the notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) should at least "precede an initial 
unfavorable AOJ decision on a service-connection claim."  
This requirement has been satisfied in the present case, 
since the RO's initial proposal to reduce the rating in 
question was prepared in September 2001, after the VCAA 
letter had been sent to the appellant in January 2001.  

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Factual Background

The appellant was injured in a motor vehicle accident in July 
1972 while serving on active duty for training.  By rating 
action dated in April 1973, service connection was granted 
for the residuals of a fracture of the left elbow, rated 
10 percent disabling from the date of the appellant's 
discharge from active service in November 1972.  This rating 
is now protected pursuant to 38 C.F.R. § 3.951(b).  

By rating action dated in February 2000, this rating was 
increased to 20 percent, effective from April 1998.  This was 
based upon the clinical findings reported on an official VA 
medical examination of the appellant in April 1998 which 
demonstrated a limited range of motion in the left elbow due 
to pain and significant functional impairment of the left 
elbow when compared to the right.  Specifically, the VA 
examiner reported in April 1998 that the appellant's left 
elbow flexed to 150 degrees, but lacked 30 degrees of full 
extension; and that, with 11 pounds held in the right hand 
with the elbow straight, the appellant was able to bend the 
right elbow to 90 degrees 30 times before having to stop, 
whereas he could only do this 17 times with the left elbow.  

The appellant was next examined for official purposes in 
August 2001.  At this time, his only complaint was that he 
could not lift heavy objects with his left arm.  He was 
employed as a driver delivering rental cars, and he did not 
mention losing any time from work as a result of his left 
elbow condition.  He was right handed.  On physical 
examination, the appellant could flex the left elbow to 
140 degrees without any problem; and he could both externally 
and internally rotate the forearm to 90 degrees with no 
difficulty.  Except for a virtually invisible 5 centimeter 
scar, which was nontender and not significant from either a 
cosmetic or functional standpoint, there was no gross 
difference between his left and right elbow areas.  The 
musculature of the left arm was normal and as strong as that 
of the right arm.  The appellant was able to stand and raise 
both his right and left forearms from 0 degrees to 140 
degrees 10 times, and he reportedly could have "gone on and 
on and on."  The same result was obtained holding two pounds 
of weight in each hand.  

X-ray studies showed a probable fracture of the left 
olecranon process with a wire suture which was used to hold 
the two fragments together during healing.  This wire did not 
enter or go near the joint space or into the ulnar bone; it 
was flattened and could not be felt externally, nor were the 
ends sticking into the undersurface of the skin.  The 
examiner reported that the appellant currently had a normally 
functioning left elbow which did not interfere with the 
activities of daily living or with his ability to drive 
automobiles long distances for his employment.  There was no 
traumatic arthritis in the left elbow itself, and there was 
no objective reason to prevent the appellant from lifting 
heavy weights as well with the left arm as with the right.  
The VA examining physician emphasized that the service-
connected left elbow disability was not a disabling condition 
as of that time.  

Based upon these clinical findings, the RO proposed to reduce 
the schedular disability rating for the service-connected 
left elbow disability from 20 percent to 10 percent.  The 
appellant was informed of this proposal and of the details of 
the recent improvement noted in his left elbow condition by 
letter dated in September 2001, and he was given 60 days in 
which to submit evidence in opposition to this reduction 
proposal.  No response was received from the veteran; and the 
reduction proposal was accomplished by rating action dated in 
December 2001 and made effective on March 1, 2002.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize painful 
motion with joint pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  

A 10 percent rating is warranted for limitation of motion of 
the forearm (at the elbow) if flexion is limited to 
100 degrees or less, or extension is limited to 45 degrees or 
more.  The next higher rating of 20 percent requires that 
flexion be limited to 90 degrees, or extension be limited to 
75 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.  
With both flexion limited to 100 degrees and extension 
limited to 45 degrees, a 20 percent rating is also 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5208.  

Impairment of the radius characterized by malunion with bad 
alignment warrants a 10 percent rating.  Higher ratings 
require nonunion.  38 C.F.R. § 4.71a, Diagnostic Code 5212.  

The provisions of 38 C.F.R. § 3.344(a)&(b) (2003) are not 
applicable in this case because the appellant's 20 percent 
schedular disability rating was not in effect for five or 
more years.  However, 38 C.F.R. § 3.344(c) is applicable and 
provides that reexaminations disclosing improvement in a 
service-connected disability will warrant a reduction in 
rating.  

In the present case, the appellant's 20 percent rating for 
the service-connected left elbow disability was originally 
assigned based upon the clinical findings reported on the 
official VA examination in April 1998 which demonstrated a 
limited range of motion in the left elbow due to pain and 
significant functional impairment of the left elbow when 
compared to the right.  

On the other hand, the next VA examination in August 2001 
demonstrated a clear improvement in the service-connected 
left elbow disability.  Although the reported flexion to 140 
degrees in August 2001 was slightly less than the 150 degrees 
previously reported, both figures were functionally similar 
and well within the noncompensable range, since a compensable 
rating required that elbow flexion be limited to no more than 
100 degrees.  None of the clinical findings reported on the 
August 2001 VA examination are consistent with a 20 percent 
rating.  More importantly, no additional limitation of motion 
due to pain, or any other functional limitation of the left 
elbow when compared to the right, was demonstrated on the 
August 2001 VA examination.  In fact, the examiner 
specifically reported that the left elbow was functioning 
normally and was not a disabling condition at that time.  
Since the former 10 percent schedular rating was protected 
under 38 C.F.R. § 3.951(b), the RO properly reduced the 
disability rating for the service-connected left elbow 
disability from 20 percent to 10 percent, effective in March 
2002, after satisfying all of the procedural requirements of 
38 C.F.R. § 3.105(e).  Accordingly, the Board concludes that 
the disability was properly reduced to 10 percent, effective 
in March 2002.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

The reduction to 10 percent being proper, restoration of the 
prior 20 percent schedular disability rating for the service-
connected left elbow disability is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



